Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2005

USA v. Quinceno-Montoya
Precedential or Non-Precedential: Precedential

Docket No. 04-1299




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Quinceno-Montoya" (2005). 2005 Decisions. Paper 926.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/926


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                      No.: 04-1299

                           UNITED STATES OF AMERICA
                                             Appellee

                                            v.

                         VICTOR HUGO QUICENO MONTOYA
                                            Appellant


                         On Appeal from Final Judgement of the
                           United States District Court for the
                                 District of New Jersey
                               Submitted: March 8, 2005

             Before: NYGAARD, McKEE and RENDELL, Circuit Judges

                           ORDER AMENDING OPINION

      IT IS HEREBY ORDERED, that the Opinion filed in this case on June 1, 2005,

be amended as follows:

      On page 4, delete the sentence beginning “The letter declares Montoya’s
      innocense . . . .” and replace it with “The letter declares Montoya’s
      innocence . . . .”

      On Page 6, delete “Montes-Lenya” and replace with “Montes-Leyva.” On
      that same page, delete the sentence “However, that evidence would ‘if
      anything . . . a possible discrepancy.’ A109,” and replace with “However,
      that evidence would ‘if anything . . . present[] a possible discrepancy.’
      A125.”. Again, on the same page, delete “. . . was guilty as charged.’ Id.,”
      and replace with “. . . was guilty as charged.’ A 109.”

      On page 7, delete the following sentence from the Opinion: “However, it is
      now clear that the court could not rely upon that drug quantity to increase
     Montoya’s sentence unless he admitted it, or the quantity was proven
     beyond a reasonable doubt to the jury.”


                                              BY THE COURT




                                       /s/ Theodore A. McKee
                                       Circuit Judge


Dated: June 7, 2005
CMH/cc: BPR, SGC, DBL, GSL